Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-4 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
Shirooka (US Patent No. 9,242,540) represents a similar frame structure as that claimed by Applicant. However, it fails to disclose a battery frame coupled with a pair of side members disposed at widthwise opposite sides of a vehicle and extending in a length direction of the vehicle and with a rear cross member coupling the pair of side members along a width of the vehicle in a rear part of the vehicle, the battery frame being configured to support, from underneath, a bottom of a battery pack mounted under a floor panel disposed between the side members, the battery frame comprising: a plurality of first cross members extending in a width direction of the vehicle and coupled to the side members at opposite ends, respectively, to support the bottom of the battery pack; a second cross member coupled with the rear cross member and extending in the width direction of the vehicle to support a rear end of the bottom of the battery pack; and lengthwise members extending in the length direction of the vehicle and coupled with each of the first cross members and the second cross member, .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614